        Case 1:10-cr-00391-CM Document 1924 Filed 03/19/21 Page 1 of 6
                                                    ~ (f;u~s~oc~sD=NY~.: :=::===i
                                                        DOcuMENr
UNITED STATES DISTRICT COURT                            ELECTRONICAU,y FILED
SOUTHERN DISTRICT OF NEW YORK                           DOC#:          I

- - - - - -- - - - - - -- -- -X                         DATE FILED: ) /tc, /2(
UNITED STATES OF AMERICA


       -against-                                           10 CR 39 1-09 (CM)

ANTHONY BRICE,

                   Defendant.

- - - - - - - - - - - - - - - - -X
      DECISIO A D ORDER O DEFENDANT'S MOTIO FILED PURSUANT TO
          28 U.S.C § 2255 REGARDING HIS GUILTY PLEA AND SE TE CE
            FOR VIOLATING THE TERMS OF HIS SUPERVISED RELEASE

McMahon, C.J .:

      Ant hony Brice came before t he Court on December 2, 2019 and pleaded guilty

to Specification One of the Violation of Supervised Release Petition, dated October

17, 2019, charging Brice with committing t he New York State crime of Robbery in

the Third Degree.

      At the sentencing proceeding that followed, the Government provided the

Court with documentary and photogr aphic evidence of t he crime, a nd played a video

depicting: Brice sending someone to entice the victim to open his door; Brice

pushing h is way in and rearing back to t hrow a punch; Brice coming out several

minutes later with obviously bloody knuckles and t he victim's phone. After hearing

from defendant's attorney and Brice himself, t he Court sentenced Brice on




                                        - 1
          Case 1:10-cr-00391-CM Document 1924 Filed 03/19/21 Page 2 of 6




Specification One, to 37 months' imprisonment. The r emaining specifications were

dis missed on the motion of the Government. 1

        Before the Court is Brice's motions filed pursuant to 28 U.S.C. § 2255. In his original

motion, Brice asked that he be resentencing on his supervised release violation, because the

Court incorrectly calculated his guideline under the United States Sentencing Guidelines. ECF

Document # 1892.        Brice subsequently amended his motion, and now asks the Court to vacate

his guilty plea and allow him to proceed to a hearing. ECF Document #1920.

        There is no question that Brice is entitled to resentencing. The Court (advised by the

parties and the Probation Office) was under the misimpression that Brice faced a maximum

sentence of fi ve years' imprisonment, as opposed to the three years' imprisonment he actually

faced, and an advisory Guidelines policy statement range of 37 to 46 months' imprisonment, as

opposed to the 24 to 30 months' imprisonment that the Guidelines policy statement actually

advised. Thus, the 37 months' sentence imposed by the Court was illegal, and resentencing is

mandated.

         As for Brice' s motion to withdraw his plea, Brice cla ims that, h a d h e only known

h e was facing a lower sente n ce, he would have taken his chances at a hearing. ECF

Document # 1920 at 3-4.

         "A defendant who seek s reversal of his conviction a fter a guilty plea, on the

ground that the district court committed plain error under Rule 11 must show a

reasonable prob ability t hat , but for the error, h e would n ot have entered the plea."

United States v. Dominguez Benitez, 542 U.S. 74, 83 (2004). And becau se Brice



1 For a fulsome rendition of the facts surrounding the violation and procedural posture of this motion, the reader is
directed to the Govern me nt' s Memorandum at ECF Document # 1923.

                                                        - 2
       Case 1:10-cr-00391-CM Document 1924 Filed 03/19/21 Page 3 of 6




brought the current claim in the context of a Section 2255 motion, he must show

more than mere plain error , because "to obtain collateral relief a prisoner must

clear a significantly higher hurdle than would exist on direct appeal." United States

v. Frady, 456 U.S. 152, 167 (1982).

      Brice's own words belie his current claim. At the conclusion of the sentencing

proceeding, Brice insisted that he be allowed to address the court. Brice angrily

explained why he wished that he had not admitted his guilt:

             THE DEFENDA T: Could I finish talking to you, please. I
             feel like this is all wrong because I didn't-I shouldn't feel
             like that.

             THE COURT: I'm sure you do.

             THE DEFENDANT: I feel like I wasn't properly informed
             of what was going to happen. If I wanted a hearing, then
             that's when the video was supposed to be shown to you. I
             denied the hearing. I didn't understand what was going on.
             So I don't understand-

             THE COURT: You can retroactively try to say that you
             didn't know what was going on . Tell it to the Court of
             Appeals, Mr. Brice. Tell it to the Court of Appeals.

            THE DEFENDANT: Ma'am, I'm not saying that. I'm
            saying that I-

            THE COURT: Maybe you didn't think you were going to get
            37 months.

            THE DEFENDANT: o. That was an option. There's
            always an option. What I'm saying is for you to see the
            video-that wasn't supposed to happen.

            THE COURT: On the contrary. The government-

            THE DEFENDANT: To my knowledge, that wasn't
            supposed to happen because if that was going to happen,
            then I could have went to the hearing. You understand?


                                         - 3
           Case 1:10-cr-00391-CM Document 1924 Filed 03/19/21 Page 4 of 6




                   THE COURT: As I said, Mr. Brice, tell it to the Court of
                   Appeals.

                   THE DEFENDANT: Basically I just had a hearing just now
                   in front of you. That doesn't make any sense to me.

                   THE COURT: I think we're done.

                   THE DEFENDANT: All right. All right.

(Sent. Tr. 25-26). Brice made quite clear his reason for pleading guilty, and it had

nothing to do with the statutory maximum or the Guidelines. He admitted his guilt

because he thought that, if he did so, the Court would not see t he Government video

evidence-evidence that indisputably convicts him-and would have simply

accepted the victim's supposed wishes that Brice walk free.2 The Government, of

course, upset Brice's plan when it played the damning video at sentencing, as was

its right.

          Esse ntially, what Brice was saying to the Court is that, had he known that

the Court would find out about how serious his breach of the Court's trust was

anyway, he would have thrown caution to the wind and gone to hearing-a hearing

at which the Court would have seen the video that resulted in his receiving a

substantial sentence for this violation. That does not en title him to withdraw his

plea.




2 Brice secured a letter from the victim purportedly asking the Court to show Brice mercy. See ECF Document #
1883, Ex. B 4-5 (" ... I hope Mr. Brice does not have to spend any more time in prison for his actions .... I know
Mr. Brice is sony for what he did. I do not want to see him further punished on my account. I hope he can return to
the community."). This Court discounted the victim's statement as the product of intimidation: " I don' t buy any of
that. He can want it until the end of time, but I don' t think he really means that. I think he' s intimidated. Trust me. I
know what' s going on here.... I' m paying no mind. I've read it. I' ve considered it. I've concluded that it's worth
nothing, and I'm putting it to one side." (ECF Document # 1900, Sent. Tr. 14).

                                                           - 4
         Case 1:10-cr-00391-CM Document 1924 Filed 03/19/21 Page 5 of 6




       This is not a case where a defendant was exposed to penalties greater than he

was told. Indeed, at his resentencing, t he Court is empowered to sentence Brice to

as much as 36 months' imprisonment. When t his Court told Brice that it could

incarcerate him for as lon g as five years, that necessarily included the actual

potential range. The misimpression under which we all labored at Brice's

sentencing did not harm Brice.

       Moreover, nothing in the record indicates that Brice believed, incorrectly, he

would not receive a sentence of at least three years' imprisonmen t by pleading. He

knew he could get less; he specifica lly asked this Court to "sen te nce [him] to time-

ser ved (6 months of incarceration)." (Docket Entry 1883 at 1). Conversely, the

record shows that Brice did not believe that, by admitting his guilt, he was

somehow preventing this Court from sentencing him to more than t hree years; he

said otherwise on the record, both at his plea (Plea Tr. 5 (Brice confirming that he

understood that "the worst that .. . can happen to you is five years and you'll spend

t he rest of your life on supervised release")), and at his sentencing (Sent. Tr. 26

(after the Court posited "[m]aybe you didn't think you were going to get 37 months,"

Brice responded "No. That was an op tion. There's always an option.")). In other

words, the record belies the idea that he admitted his guilt in order to reduce his

exposure to less than three years' imprisonment.

        Accordingly, Brice' s motion to withdraw his plea to Specification One is denied. He

 will, however, be resentenced on that specification on April 8, 202 1 at 12:00 p.m. The parties

 are advised that the Court is considering a sentence that is above the advisory Guidelines range.



                                               - 5
        Case 1:10-cr-00391-CM Document 1924 Filed 03/19/21 Page 6 of 6




      This constitutes the decision and order of the Court.


Dated: March 19, 2021


                                                     Colleen McMahon
                                                     Chief District Judge


By ECF: To All Parties




                                               - 6
